Citation Nr: 0726335	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
crush injury of the right first and second toes, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right foot associated with 
residuals of a crush injury of the right first and second 
toes.  

3.  Entitlement to an increased (compensable) rating for a 
left great toe injury.

4.  Entitlement to an effective date earlier than August 15, 
2002, for a grant of service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to December 
1991.  

The issues of the veteran's entitlement to increased ratings 
for residuals of a crush injury of the right first and second 
toes and for a left great toe injury were most recently 
before the Board in June 2006, when they were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to obtain certain procedural and evidentiary development.  

While the case remained in remand status, the RO in rating 
action entered in May 2006 determined, among other things, 
that a grant of service connection for pes planus was 
warranted, effective from August 15, 2002, with assignment of 
a 10 percent evaluation therefor as of the foregoing date.  A 
notice of disagreement with the effective date of the grant 
of service connection and with the rating assigned was 
received by the RO in June 2006, but a statement of the case 
was subsequently issued only as to the rating assigned for 
the veteran's pes planus.  No timely filing of a substantive 
appeal as to the rating issue is shown by the available 
record, and as such, the Board is without jurisdiction for 
review of that matter at this time.  As no statement of the 
case is shown to have been prepared or furnished as to the 
effective date matter, that issue is further addressed in the 
REMAND portion of this document, per Manlincon v. West, 12 
Vet. App. 238 (1999), with such REMAND being to the RO via 
the AMC.  

In addition, the RO by its rating decision of June 2007 found 
the veteran entitled to service connection for peripheral 
neuropathy of the right foot associated with residuals of a 
crush injury of his right first and second toes, effective 
from August 15, 2002, with assignment of a 10 percent rating 
for that disability as of that date.  Given that the 
veteran's claim for increase of August 2002 for his right 
first and second toe injury was at least in part prompted by 
the existence of peripheral neuropathy, and inasmuch as the 
question of the initial rating to be assigned for peripheral 
neuropathy of the right foot remains on appeal in that a 
total evaluation was not assigned, such matter is addressed 
in the REMAND below.  


FINDINGS OF FACT

1.  By his June 2006 statement, which was subsequently 
committed to writing, the veteran withdrew from appellate 
consideration the issue of his entitlement to an increased 
(compensable) rating for residuals of a left great toe 
injury.  

2.  The residuals of a crush injury involving the right first 
and second toes currently include joint pain, toenail 
deformities, and a well-healed circumferential scar of the 
second toe; the overall disability attributable to the crush 
injury of the two toes in question is not more than moderate 
in degree.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for a 
claim of service connection for hearing loss of the left ear 
by the veteran-appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for residuals of a crush injury of the 
right first and second toes have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Great Toe Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  Here, the veteran, by means of his 
telephonic communication with the RO in June 2006, which was 
subsequently reduced to writing, indicated that he was 
withdrawing from appellate consideration the issue involving 
his entitlement to an increased (compensable) rating for his 
service-connected residuals of a left great toe injury.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that matter, and as the 
Board does not have jurisdiction to review the appeal 
relating thereto, it must be dismissed.

Crush Injury of the Right First and Second Toes

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claim for increase, notice of what part of that 
evidence was to be provided by him, and notice of what part 
VA was required to obtain for the veteran were furnished to 
him in the RO's letter of September 2002 and the AMC's letter 
of April 2004.  The veteran was thereby notified that he 
should submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, the VCAA notice letter of September 2002 
was issued prior to the RO's initial adjudication of the 
veteran's claim for increase in November 2002.  Notice as to 
disability ratings or effective dates pursuant to 
Dingess/Hartman was not provided to the veteran until March 
2006; however, the veteran's claim was readjudicated by the 
AMC in August 2006.  See supplemental statement of the case 
(SSOC) issued in August 2006; Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC or SSOC to cure timing of a 
notification defect); see also Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  Thus, it is determined that 
prejudice would not result to the veteran were the Board to 
enter a final decision as to the matter herein addressed on 
its merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record does include examination and treatment 
records compiled by VA and non-VA sources.  As well, the 
veteran was afforded multiple VA medical examinations for 
evaluation of the disability in question during the course of 
the instant appeal, findings from which are extensive and 
detailed, such that they permit the Board to rate the 
disability in question fairly and accurately.  Given that 
there is ample competent evidence of record to render an 
appellate decision, there is no duty to provide any further 
examination or to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The record reflects that service connection for residuals of 
a crush injury of the right first and second toes was 
established by the RO in a rating decision of November 1992.  
At that time, a 10 percent rating was assigned under DC 5284.  

Under 38 C.F.R. § 4.71a, DC 5284, where there is a moderately 
severe disability, a 20 percent rating is for assignment; 
where the disability is moderate, a 10 percent evaluation is 
assignable.  Ratings are not assignable under 38 C.F.R. Part 
4 on the basis of limitation of motion of the foot or toes.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which be comes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Presented by this case is the question of whether more than a 
moderate foot injury is shown with respect to the disability 
herein under consideration.  The veteran alleges that the 
disorder in question is more than 10 percent disabling, as he 
asserts that he is bothered by constant pain of the toes of 
the right foot.  He further asserts that he is able to stand 
for only about five minutes and walk about 500 meters as a 
result of his right foot injury.  

Contrary to the veteran's allegations, the record does not 
demonstrate that more than a moderate foot injury is shown to 
result from his crush injury of the right first and second 
toes.  This appeal does not entail the question of the 
severity of the veteran's pes planus or peripheral neuropathy 
of the right foot, and the painful nerves associated 
therewith, which are rated separately.  The crush injury of 
the right first and second toes is shown to be productive of 
no more than a moderate foot injury or more than overall 
moderate functional impairment, which does not support a 
claim for a rating in excess of 10 percent under DC 5284.  In 
support thereof, the undersigned points to the salient 
medical evidence on file, as follows.

VA outpatient records compiled in September 2001 and June 
2002 reference diagnoses of neuropathy or peripheral 
neuropathy of the right foot, but without any specific 
notation of objective manifestations of same.  

On a VA medical examination in October 2002, the nail was 
absent from the right great toe, with tenderness of the nail 
bed, and there was a healed laceration of the distal phalanx 
of the second toe.  There was no objective evidence of 
painful motion,  edema, instability, or weakness.  The 
veteran's gait was described by the examiner as good and 
there were no resulting limitations with respect to standing 
or walking.  The diagnosis was of residual arthralgia from a 
crushing fracture of the right great toe and second toe, with 
a permanent loss of the nail on the great toe, loss of 
function due to pain, and evidence of an old injury by X-ray.  

When examined by VA in September 2004, there was noted to be 
a deformity of the nail of the right first toe and a well 
healed scar from a laceration across the tip of the second 
toe.  Some limitation of motion of the right first and second 
toes was in evidence.  

On a VA medical examination in March 2006, there was noted to 
be a slight limp with favoring of the right foot.  Also shown 
were a mild deformity of the toenail of the right second toe 
with thickening and discoloration, as well as a 
circumferential scar about three-quarters of the way around 
the distal phalanx of the second toe.  The first toe had a 
severe deformity of the toenail with essential loss of the 
nail.  There was pain with palpation of both toes.  With 
respect to each toe, motion of the distal interphalangeal 
joint was to 30 degrees and motion of the MTP joint was to 40 
degrees, all without pain.  There was no additional loss of 
motion due to pain, weakness, fatigue, or incoordination.  No 
evidence of painful motion, edema, weakness, or instability 
was indicated.

The record, as presented, fails to demonstrate objectively 
the existence of more than a moderate injury to the right 
foot as a result of the veteran's crush injury to his right 
first and second toes.  Separate grants of service connection 
are in effect for peripheral neuropathy of the right foot and 
for bilateral pes planus, each of which is rated under 
separate DCs.  Notice is also taken that alternate diagnostic 
criteria for weak foot, metatarsalgia, hallux valgus or 
rigidus, or hammer toe do not provide for the assignment of a 
rating in excess of 10 percent and, thus, are not for 
consideration in this instance.  As well, the Board has also 
considered 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), but there is no showing of 
loss of motion or functional loss due to pain or flare-ups of 
pain, nor is there medical evidence of such secondary 
symptoms as fatigability, weakness, instability, or 
incoordination, as might warrant the assignment of a 
schedular evaluation in excess of 10 percent pursuant to 38 
C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca.

In sum, the preponderance of the evidence is against a 
finding that a schedular evaluation in excess of 10 percent 
is warranted for the veteran's residuals of a crush injury of 
the right first and second toes.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  To that 
extent, the appeal is denied.

In the absence of such factors as marked interference with 
employment and frequent hospitalizations, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2006) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

The appeal as to the issue of the veteran's entitlement to an 
increased (compensable) rating for residuals of a left great 
toe injury is dismissed.  

A schedular rating in excess of 10 percent for residuals of a 
crush injury of the right first and second toes is denied.  


REMAND

There remains for consideration the issue of the veteran's 
entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right foot in association with 
the residuals of a crush injury of his right first and second 
toes.  The separate grant of service connection therefor was 
effective from August 2002.  However, because that entity was 
a lesser included element of the veteran's residuals of a 
right first and second toe injury prior thereto and was a 
part of the claim for increase filed, and inasmuch as the 
maximum rating was not assigned for peripheral neuropathy 
from August 2002, the veteran's disagreement with the rating 
assigned must be presumed.  Such matter is therefore be 
remanded for the RO to consider as part of the veteran's 
original appeal.  

Also, as set forth in the Introduction above, remand of the 
issue of the veteran's entitlement to an earlier effective 
date for a grant of service connection for bilateral pes 
planus is necessitated by the holding in Manlincon, for 
issuance of a statement of the case.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for an initial rating in 
excess of 10 percent for peripheral 
neuropathy of the right foot and an 
effective date earlier than August 15, 
2002, for service connection for 
bilateral pes planus.  The veteran must 
be notified by written correspondence of 
any information and evidence not of 
record (1) that is necessary to 
substantiate his claim; (2) that VA will 
seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the 
veteran to provide any evidence in his 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  The RO or AMC 
must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The veteran should be furnished a 
statement of the case as to the matter of 
his entitlement to an effective date 
earlier than August 15, 2002, for a grant 
of entitlement to service connection for 
bilateral pes planus, as effectuated by 
the RO in its May 2006 rating decision.  
The veteran is hereby advised that should 
he desire to perfect his appeal as to 
that matter, the filing of a substantive 
appeal within 60 days of the date of 
mailing of the statement of the case is 
required so as to ensure further review 
by the Board.  

3.  Lastly, the veteran's claim for an 
initial or staged rating in excess of 10 
percent for peripheral neuropathy of the 
right foot must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  

If any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


